— Order unanimously modified on the law and as modified affirmed without costs, in accordance with the following memorandum: Plaintiff concedes that the award to her of $120 per week for five years was improperly labeled by the court as a distributive award. This award should have been designated as maintenance during the specified period and we modify the order to correct this error. We have reviewed the other arguments raised by defendant on appeal and find them to be without merit. (Appeal from order of Supreme Court, Erie County, Sedita, J. — equitable distribution.) Present — Dillon, P. J., Doerr, Boomer, Green and Pine, JJ.